896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rexford Garland CASSIDY, Plaintiff-Appellant,v.Captain DAY;  Doctor Fox;  Nurse Murphy;  Lieutenant Boyder;Sergeant Pullen;  Warden Israel;  OfficerLambert, Defendants-Appellees.
No. 89-6691.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Jan. 26, 1990.

Rexford Garland Cassidy, appellant pro se.
William W. Muse, Assistant Attorney General;  Janet Page Selph, Edward Meade Macon, McGuire, Woods, Battle & Boothe, for appellees.
Before DONALD RUSSELL, K.K. HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Rexford Garland Cassidy appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cassidy v. Day, C/A No. 87-242-H (W.D.Va. June 6, 1989).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.